Citation Nr: 0923285	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a ruptured lateral meniscus of the right knee status post 
surgical repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to 
October 1981, from April 1996 to July 1996, and from August 
2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  That decision granted service 
connection for a ruptured lateral meniscus of the right knee 
status post surgical repair and assigned a 10 percent 
disability evaluation effective from July 15, 2004.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.   The Board 
remanded the case for further development in December 2008.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on October 29, 2008, in Boston, 
Massachusetts, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board also notes that additional evidence has been 
received, which was not previously considered by the RO.  In 
particular, the Veteran submitted additional medical records 
to the Board in May 2009.  However, the Veteran's 
representative submitted a waiver of the RO's initial 
consideration of the evidence in June 2009.  Therefore, the 
Board will consider this newly obtained evidence and proceed 
with a decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disability is not productive of 
moderate recurrent subluxation or instability; limitation of 
flexion; limitation of extension; ankylosis; or, malunion of 
the tibia and fibula.  

3.  The Veteran is already in receipt of the maximum 
schedular evaluation available for the symptomatic removal of 
semilunar cartilage.

4.  The Veteran has dislocated cartilage in his right knee 
with locking and pain.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a 20 percent disability evaluation for a 
ruptured lateral meniscus of the right knee status post 
surgical repair have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 
4.40-4.45, 4.71a, Diagnostic Code 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for a right knee disability  In Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  He was also afforded VA 
examinations in September 2004, May 2005, and March 2009, and 
he was provided the opportunity to testify at a hearing 
before the Board.  VA has further assisted the Veteran and 
his representative throughout the course of this appeal by 
providing them a statement of the case (SOC) and supplemental 
statements of the case (SSOC), which informed them of the 
laws and regulations relevant to the Veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.





Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Exclusive of the temporary total evaluation assigned from 
November 26, 2004, to January 1, 2005, the Veteran's service-
connected right knee disability is currently  assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that diagnostic code, a 10 
percent disability evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
disability is contemplated when such impairment is moderate, 
and a 30 percent disability evaluation is warranted when it 
is severe.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his ruptured lateral meniscus of the right knee status post 
surgical repair under Diagnostic Code 5257.  The medical 
evidence of record does not show the Veteran to have moderate 
recurrent subluxation or lateral instability.  In this 
regard, the September 2004 VA examination revealed normal 
medial and lateral collateral ligament tests, normal varus 
and valgus stress tests, and normal anterior and posterior 
cruciate ligament tests.  Lachman and drawer tests were both 
negative at the May 2005 VA examination.  VA medical records 
dated in January 2006 also revealed a negative varus and 
valgus stress test, and in June 2006, there was no varus or 
valgus instability or pain.  Lachman and posterior drawer 
tests were also negative.  The Veteran was noted as having 
good stability in August 2006, and in October 2006, a Lachman 
test was once again negative.  VA medical records dated in 
May 2007 indicated that the Veteran had improvement following 
his November 2004 surgery and that he had decreased 
mechanical symptoms, such as buckling.  It was also noted 
that he was stable to varus and valgus stress testing, and 
Lachman and anterior drawer tests were negative.  The March 
2000 VA examiner did note that there was reported instability 
and giving way of the right knee.  However, he also noted 
that there were no episodes of dislocation and subluxation, 
and a physical did not reveal any instability.  As such, the 
Veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Code 5257.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, limitation of 
flexion, limitation of extension, and impairment of the tibia 
and fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for the Veteran's service-connected 
right knee disability are simply not met. See 38 C.F.R. § 
4.71a, Diagnostic Code 5256, 5260, 5261, and 5262 (2008).  In 
this regard, the medical evidence of record does not show the 
Veteran to have ankylosis, limitation of flexion, limitation 
of extension, or impairment of the tibia and fibula.  In 
fact, the September 2004 VA examination found the Veteran to 
have flexion to 120 degrees.  Although that examination did 
reveal limitation of extension to 10 degrees, the Board notes 
that the preponderance of the medical evidence does not show 
the Veteran to meet the criteria for a compensable 
evaluation.  Indeed, VA medical records dated in February 
2005 documented him as having 115 degrees of flexion and -16 
degrees of extension, and VA medical records dated in March 
2005 indicate that he had -5 degrees of extension and full 
flexion.  In April 2005, the Veteran had a range of motion 
from 5 degrees to 115 degrees.  In addition, the May 2005 VA 
examination revealed flexion to 125 degrees with normal 
extension to zero degrees, and VA medical records dated in 
January 2006 and April 2006 showed the Veteran to have a 
range of motion from zero to 130 degrees.  VA medical records 
dated in June 2006 further revealed 110 degrees of flexion 
and full extension.  VA medical records dated in August 2006 
and October 2006 documented the Veteran as having a range of 
motion from zero to 160 degrees, and he had full extension to 
120 degrees of flexion in May 2007.  In addition, the March 
2009 VA examination found the Veteran to have flexion to 135 
degrees with normal extension to zero degrees. 

Based on these range of motion findings, the medical evidence 
of record does not show the Veteran's right knee to be 
immobile or fixed.  The Board notes that ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", 
citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5256, 5260, 5261, and 5262.

In addition, a higher or separate evaluation is not warranted 
for the removal of semilunar cartilage.  The Board notes that 
the Veteran did undergo a meniscectomy of the right knee with 
debridement of the meniscus and joint in November 2004.  
Under Diagnostic Code 5259, a 10 percent disability 
evaluation is assigned for the symptomatic removal of 
semilunar cartilage.  However, the Board notes that the 
Veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Code 5257.  Absent any objective 
medical evidence of subluxation or instability as discussed 
above, it appears that the Veteran is already being 
compensated for the symptomatology caused by his removal of 
semilunar cartilage.  Separate disability ratings may only be 
assigned for distinct disabilities resulting from the same 
injury if the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  As such, a separate evaluation is not warranted 
for the symptomatic removal of semilunar cartilage.  
Moreover, a 10 percent disability evaluation is the maximum 
evaluation available under Diagnostic Code 5259, and thus, 
the Veteran cannot be awarded a higher initial evaluation 
under Diagnostic Code 5259.

Nevertheless, the Board observes that a January 2006 MRI 
suggested a re-tear of the lateral meniscus, and VA medical 
records dated in January 2006, April 2006, August 2006, 
October 2006, and May 2007 documented the Veteran as having a 
positive McMurrays test.  The March 2009 VA examiner also 
indicated that there was a meniscus abnormality, and the 
Veteran's medical records document locking and pain.  In 
addition, VA medical records dated in February 2005 indicate 
that the Veteran had pain and weakness, and VA medical 
records dated in April 2007 and August 2007 noted that he 
used a brace to alleviate pain and fatigue.  The March 2009 
VA examiner also indicated that there was weakness and 
incoordination.  As such, the Veteran appears to have 
dislocated cartilage productive of locking and pain.  
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a combined 20 
percent evaluation under Diagnostic Code 5258.  The benefit 
of the doubt is resolved in the Veteran's favor. See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

The Board has also considered whether an evaluation in excess 
of a 20 percent for the Veteran's right knee disability is 
warranted.  However, a 20 percent disability evaluation is 
the maximum schedular rating available under Diagnostic Code 
5258. Moreover, as discussed above, the medical evidence of 
record does not show the Veteran to have recurrent 
subluxation, lateral instability, limitation of flexion, 
limitation of extension, ankylosis, or malunion of the tibia 
or fibula that meets the criteria for an increased 
evaluation, and a higher evaluation is not available for the 
symptomatic removal of semilunar cartilage.  Therefore, the 
Board concludes that an evaluation in excess of 20 percent 
for the Veteran's right knee disability is not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected right knee 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.   The March 2009 VA 
examiner did indicate that there was a significant effect on 
the Veteran's usual occupations.  However, the resulting 
working problem was listed as the assignment of different 
duties as opposed to missing work or unemployment.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected right knee disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent disability evaluation for a ruptured 
lateral meniscus status post surgical repair is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


